Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Regarding claims 14-20, 22-28 and 30-38, the claim limitation “a support unit…” has been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because it uses a generic placeholder “unit” provides without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier; the term “support” does not provide further clarity as to the structure. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 14-20, 22-28 and 30-38 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appear to be the corresponding structures described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: [para. 0007, par.0029-0031, Detailed Description, cited:[ "the support unit can comprise in particular at  least one support element  or a multiplicity of support elements.  The at least one support element …the most part of a solid material, in particular plastic  and/or  preferably electrically insulating material , preferably mica…[par. 0007]…., the support unit 16a comprises a number of support elements 28a, 30a, [par. 0029] ..the first support element 28a is embodied from a plastic material, for example a sheet silicate, in particular mica [par.0039]…the second support element 30a is embodied from a plastic material, for example from a sheet silicate, in particular mica…].
Regarding claims 14-20, 22-28 and 30-38, the claim limitation “a retaining unit…” has been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because it uses a generic placeholder “unit” provides without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier; the term “retaining” does not provide further clarity as to the structure. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 14-20, 22-28 and 30-38 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appear to be the corresponding structures described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: [para. 0008, par. 0032, Detailed Description, cited:[ "at least one retaining element of the retaining unit preferably consists of a metal, in particular an alloy and/or advantageously steel and/or copper [par. 0008]…, the retaining unit 18a is embodied from a material with a thermal expansion coefficient which is essentially identical to a thermal expansion coefficient of the heating coil 10a…the retaining unit in any desired material other than copper, such as for example a plastic , and/or  as an adhesive retaining unit].
Regarding claims 14-20, 22-28 and 30-38, the claim limitation “a plurality of retaining elements…” has been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because it uses generic placeholder “elements” provides without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier; the term “retaining” does not 
A review of the specification shows that the following appear to be the corresponding structures described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: [para. 0033, 0037, 0044, Detailed Description, cited:[ "the retaining elements 20a, 22a, 24a, 36a, 64a, 66a, 68a, 70a are in each case embodied as clips [par. 0033]…the fir retaining element 20a and the fifth retaining element 64a are embodied as a wire like body [par. 0037]…the retaining elements 20b, 24b, 26b have an arrow shaped contour.  The retaining element 20b, 24b, 26b are embodied as retaining hooks… Alternatively, a retaining element can have a different form, for example a tip…].
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. (pre-AIA ), sixth paragraph.

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: allowance of claims 14-20, 22-28 and 30-38 is indicated because the prior art of record does not show or suggest a retaining unit, which in the assembled state fixes each of the at least two windings separately on the support unit, the retaining unit having a plurality of retaining elements as recited in claims 14-20, 22-28 and 30-38.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        March 3, 2022